Sognier, Judge.
Appellant was convicted in a bench trial of aggravated assault and appeals on the general grounds. He also contends the trial court erred by admitting his confession into evidence.
Cook was a passenger in a car and as it was proceeding down a roadway, Cook reached out of the car and hit Ed Mathison, a pedestrian on the roadway, in the back of the head with a stick. The blow caused a severe cut on the back of Mathison’s head requiring emergency treatment. A few days later Cook went to the police station and confessed to striking Mathison.
1. The evidence is sufficient to support the verdict, and meets the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
*235Decided January 10, 1983 —
Rehearing denied January 28, 1983 —
Ben Lancaster, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
2. Appellant contends that because he went to the police station voluntarily and was not under arrest, the police had no right to read Cook his rights and to interrogate him. Therefore, argues appellant, the confession was not made voluntarily.
Appellant came to the police station upon learning that the police wanted to see him about the assault on Mathison. Because he was a suspect, he was advised of his constitutional rights as required by Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694) and stated he understood those rights and was willing to talk to the police. He then made a written confession admitting he assaulted Mathison with a stick. The trial judge determined that Cook’s confession was made freely and voluntarily after he was advised fully of his rights. Determinations of this sort must be accepted by appellate courts unless such determinations are clearly erroneous. Daniel v. State, 150 Ga. App. 798, 801 (2) (258 SE2d 604) (1979). We find no error in the trial court’s determination that the confession was obtained properly. Accordingly, this enumeration is without merit.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.